United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Columbia, SC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-716
Issued: August 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 13, 2012 appellant filed a timely appeal from an October 19, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
June 25, 2010.
FACTUAL HISTORY
On July 23, 2010 appellant, then a 46-year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that she sustained a neck injury on June 25, 2010 in the performance of duty.
1

5 U.S.C. § 8101 et seq.

She stated that she raised a cover on a flat sorting machine that came down and struck her on the
top left side of her head. Appellant described the injury as a herniated cervical disc. On the
reverse of the claim form, the employing establishment stated that appellant did not report the
injury until July 20, 2010, 25 days after the alleged incident.
In a form report dated July 1, 2010, a nurse practitioner noted that appellant was treated
for neck pain “since last Saturday.” The record contains prescription notes dated July 1, 2010
from Dr. John Saunders, a family practitioner, for pain medication. In a note dated July 23,
2010, an OWCP nurse stated that she had spoken to someone at the treating physician’s office
and they would not release medical records as appellant “did not report this as OWCP” at her
initial visit.
In a letter dated August 2, 2010, OWCP noted the requirements for establishing a claim
for compensation and requested additional medical evidence.2 In a duty status report (Form CA17) dated July 27, 2010, Dr. Saunders diagnosed a herniated disc at C5-6.3 He noted that
appellant had struck her head on a flat sorting machine.
By decision dated October 7, 2010, OWCP denied appellant’s compensation claim. It
found the medical evidence was insufficient to establish causal relation.
Appellant requested a telephonic hearing, which was held on February 9, 2011. In a
report dated July 31, 2010, Dr. Brett Gunter, a neurosurgeon, stated that appellant underwent
cervical discectomy surgery. In a report dated February 23, 2011, he opined that appellant’s
hospitalization and surgery were the direct result of her injury on the job. Dr. Gunter stated that
the conditions related to the injury were her herniated cervical disc, a spinal cord injury, nerve
root damage, muscle weakness, numbness and compressive cervical myelopathy. He stated that
to a reasonable degree of medical certainty the herniated cervical disc and compressive cervical
myelopathy did not exist prior to the injury. Appellant also submitted a July 30, 2010 report
with a medical history that was prepared by a physician’s assistant.
By decision dated April 4, 2011, the hearing representative affirmed the October 7, 2010
decision. He found the medical evidence was insufficient to establish causal relation.
On May 10, 2011 appellant requested reconsideration of her claim. In a report dated
May 3, 2011, Dr. Gunter provided results on examination. He stated that a metal hood had
struck appellant in the back of the head on June 25, 2010. Dr. Gunter stated that he disagreed
with the conclusions of the hearing representative and had already stated that the injury produced
appellant’s herniated disc. He stated that biomechanically, it made sense that the employment
injury led to a herniated disc, cord compression and surgery.
Appellant also resubmitted a July 30, 2010 report with a signature from Dr. Gunter. The
history provided noted that appellant had received treatment on July 1, 2010, stating that
2

OWCP received evidence on August 2, 2010 but such evidence was not apparently reviewed prior to issuing the
August 2, 2010 development letter.
3

The record contains a July 12, 2010 magnetic resonance imaging scan report finding a C5-6 disc herniation.

2

appellant “presented to the office for evaluation and initially claimed that she did not identify
whether this was a work-related injury when questioned. She said that she in fact did get injured
at work therefore she started the worker’s comp. process.”
By decision dated October 19, 2011, OWCP reviewed the case on its merits. It found
that there were inconsistencies with respect to appellant’s actions following the alleged incident
and, therefore, it had not been established that the employment incident occurred as alleged.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”4 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of an in the course of
employment.”5 An employee seeking benefits under FECA has the burden of establishing that
he or she sustained an injury while in the performance of duty.6 In order to determine whether
an employee actually sustained an injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred. The second component is whether the employment incident
caused a personal injury and generally this can be established only by medical evidence.7
An employee has the burden of establishing the occurrence of an injury at the time, place
and in the manner alleged, by a preponderance of the reliable, probative and substantial
evidence.8 An injury does not have to be confirmed by eyewitnesses to establish that an
employee sustained an injury in the performance of duty, but the employee’s statements must be
consistent with the surrounding facts and circumstances and his subsequent course of action.9 It
is well established that a claimant cannot establish fact of injury if there are inconsistencies in the
evidence that cast serious doubt as to whether the specific event or incident occurred at the time,
place and in the manner alleged.10 Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient

4

5 U.S.C. § 8102(a).

5

Valerie C. Boward, 50 ECAB 126 (1998).

6

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

7

See John J. Carlone, 41 ECAB 354, 357 (1989).

8

William Sircovitch, 38 ECAB 756, 761 (1987); John G. Schaberg, 30 ECAB 389, 393 (1979).

9

Charles B. Ward, 38 ECAB 667, 67-71 (1987).

10

Gene A. McCracken, 46 ECAB 593 (1995); Mary Joan Coppolino, 43 ECAB 988 (1992).

3

doubt on an employee’s statements in determining whether a prima facie case has been
established.11
With respect to medical evidence, a claimant must submit rationalized medical opinion
evidence that includes a physician’s rationalized opinion on the issue of whether there is a causal
relationship between a diagnosed condition and the identified employment factor. The opinion
of the physician must be based on a complete factual and medical background, must be of
reasonable medical certainty and supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.12
ANALYSIS
The Board finds that, as to the occurrence of an employment incident on June 25, 2010,
the evidence of record reveals inconsistencies with respect to appellant’s claim. Appellant did
not initially stop work or report an incident to the employing establishment. She received
medical treatment on July 1, 2010 for neck pain, but the medical evidence of record indicated
that she failed to report any employment incident. The history provided in the July 30, 2010
report from Dr. Gunter suggests that appellant was provided an opportunity to discuss a work
incident, but did not report an employment incident. Appellant did not notify the employing
establishment of a June 25, 2010 employment incident until July 20, 2010.
The record contains no explanation for these apparent inconsistencies with an
employment incident as alleged on June 25, 2010. The evidence indicates a late notification of
injury, lack of confirmation of injury, continuing to work without apparent difficulty following
the alleged injury and failure to initially provide a history of a work injury when obtaining
medical treatment. As noted above, these circumstances cast doubt as to the occurrence of the
alleged incident and do not satisfy the factual element of appellant’s claim for compensation. It
is appellant’s burden of proof to establish the claim for compensation and she did not meet her
burden of proof in this case. Since appellant has not established that an employment incident
occurred as alleged, the Board will not address the medical evidence on the issue of casual
relationship between an employment incident and a diagnosed condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish an injury in the performance of duty on
June 25, 2010.

11

Robert A. Gregory, 40 ECAB 478, 483 (1989).

12

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 19, 2011 is affirmed.
Issued: August 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

